EXHIBIT 10.3

MKS INSTRUMENTS, INC.

Restricted Stock Unit Agreement

[Annual]1 Grant to Non-Employee Directors Under the 2014 Stock Incentive Plan

AGREEMENT «Grant Date» (the “Grant Date”), between MKS Instruments, Inc., a
Massachusetts corporation (the “Company”), and «Participant Name» (the
“Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. General. The Company has granted to the Participant restricted stock units
(“RSUs”) with respect to the number of shares set forth in Exhibit A hereto (the
“Shares”) of common stock, no par value, of the Company (“Common Stock”),
subject to the terms and conditions set forth in this Agreement and in the
Company’s 2014 Stock Incentive Plan (the “Plan”). The RSUs represent a promise
by the Company to deliver Shares upon vesting.

(a) Definitions.

(i) “Code” means U.S. Internal Revenue Code of 1986, as amended.

(ii) “Disability” means disability as defined in Section 216(i)(1) of the U.S.
Social Security Act.

(iii) “Forfeiture” means any forfeiture of RSUs pursuant to Section 2(a).

(iv) “Service” with the Company includes service as an employee, officer or
director of, or consultant or advisor to, the Company or any parent or
subsidiary of the Company as defined in Sections 424(e) or (f) of the Code.

(v) “Vesting Date” is defined in Section 1(b).

(b) Vesting Period. Subject to the terms and conditions of this Agreement
(including the Forfeiture provisions described in Section 2 below), the RSUs
shall vest [on the earlier of (a) the day prior to the first Annual Meeting of
the Company’s stockholders which occurs after the date hereof or (b) thirteen
months after the Grant Date, at which time they shall become vested in full, the
“Vesting Date”.]2 As soon as practicable after [the]3 Vesting Date, but no later
than 30 days following such Vesting Date, the Company shall instruct its
transfer agent to deposit the Shares subject to the RSUs into the Participant’s
existing equity account at Fidelity Stock Plan Services, LLC, or such other
broker with which the Company has established a relationship (“Broker”), subject
to payment in accordance with Section 6 of all applicable taxes. Notwithstanding
the above, the Shares may be distributed following the date contemplated in this
Section 1(b) solely to the extent permitted or required under Section 409A of
the Code (“Section 409A”).

 

1  Change “Annual” to “Initial” for initial grant to new member of the Board of
Directors.

2  For initial grant to new member of the Board of Directors, change vesting
terms in brackets to “in twelve (12) equal quarterly installments following the
Grant Date. The date upon which each quarterly installment vests shall be
considered a “Vesting Date” for the portion of the RSUs vesting on that date.”

3 

For initial grant to new member of the Board of Directors, change “the” to “a”.



--------------------------------------------------------------------------------

2. Forfeiture.

(a) Cessation of Service. In the event that the Participant ceases to provide
services to the Company for any reason or no reason, with or without cause,
prior to [the]3 Vesting Date, all of the Participant’s unvested RSUs shall
automatically be forfeited as of such cessation. Notwithstanding the foregoing,
in the event that the Participant ceases to provide services to the Company by
reason of death or disability prior to [the]3 Vesting Date, then all of the
Participant’s RSUs shall become immediately and fully vested and shall no longer
be subject to the Forfeiture provisions under this Agreement and the Shares
subject to such RSUs shall be delivered to the Participant as soon as
practicable, but no later than thirty (30) days following the Participant’s
termination date.

(b) Change in Control. Notwithstanding the foregoing, upon the effectiveness of
a Change in Control, (as defined below), all of the Participant’s RSUs shall
become immediately and fully vested and shall no longer be subject to the
Forfeiture provisions under this Agreement. For purposes of this section “Change
in Control” means the first to occur of any of the following events: (I) any
“person” (as that term is used in Section 13 and 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”)) becomes the beneficial owner (as that
term is used in Section 13(d) of the Exchange Act), directly or indirectly, of
fifty percent (50%) or more of the Company’s capital stock entitled to vote in
the election of directors; (II) the shareholders of the Company approve any
consolidation or merger of the Company, other than a consolidation or merger of
the Company in which the holders of the common stock of the Company immediately
prior to the consolidation or merger hold more than fifty percent (50%) of the
common stock of the surviving corporation immediately after the consolidation or
merger; or (III) the shareholders of the Company approve the sale or transfer of
all or substantially all of the assets of the Company to parties that are not
within a “controlled group of corporations” (as defined in Code Section 1563) in
which the Company is a member.

3. Restrictions on Transfer. The Participant shall not sell, assign, transfer,
pledge, or otherwise encumber, either voluntarily or by operation of law
(collectively “transfer”) any RSUs, or any interest therein, except that the
Participant may transfer such RSUs (i) by will or the laws of descent and
distribution, or (ii) pursuant to a qualified domestic relations order or
(iii) for the gratuitous transfer to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member if the Company would be eligible
to use a Form S-8 under the Securities Act for the registration of the sale of
the Common Stock subject to such RSUs to such proposed transferee; provided that
such RSUs shall remain subject to this Agreement (including without limitation
the terms of Forfeiture and the restrictions on transfer set forth in this
Section 3 and such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of this Agreement.

4. Provisions of the Plan. This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.

 

2



--------------------------------------------------------------------------------

5. Section 409A. To the extent Participant is or becomes subject to U.S. Federal
income taxation, the RSUs and payments made pursuant to this Agreement are
intended to comply with or qualify for an exemption from the requirements of
Section 409A and this agreement shall be construed consistently therewith.
Neither the Company nor the Participant shall have any right to accelerate or
defer payment under this Agreement except to the extent specifically permitted
or required by Section 409A. Terms defined in the Agreement shall have the
meanings given such terms under Section 409A if and to the extent required to
comply with Section 409A. Notwithstanding any other provision of this Agreement,
the Company reserves the right, to the extent it deems necessary or advisable,
in its sole discretion, to unilaterally amend the Plan and/or this Agreement to
ensure that all awards hereunder qualify for exemption from or otherwise comply
with Section 409A; provided, however, that the Company makes no undertaking to
preclude Section 409A from applying to this Award or to guarantee compliance
therewith. Any payments described in this Section 5 that are due within the
“short term deferral period” as defined in Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
the foregoing, the Company, its affiliates, directors, officers and agents shall
have no liability to a Participant, or any other party, if the RSU that is
intended to be exempt from, or compliant with, Section 409A is not so exempt or
compliant, or for any action taken by the Company’s Board of Directors, a
committee thereof or its delegates.

6. Taxes.

(a) The Company’s obligation to deliver Shares to the Participant upon the
vesting of the RSUs shall be subject to the satisfaction of all income tax
(including federal, state and local taxes) and any other tax related
requirements (“Taxes”).

(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this equity award and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this equity award or the transactions contemplated by this
Agreement.

7. Nature of the Grant. In signing this Agreement, the Participant acknowledges
that:

(a) The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, except to the extent otherwise provided in the Plan and this
Agreement.

(b) The grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;

(c) All decisions with respect to future grants of RSUs, if any, will be at the
sole discretion of the Company;

 

3



--------------------------------------------------------------------------------

(d) The Participant’s participation in the Plan is voluntary.

(e) RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any wage payment,
severance, redundancy, or other end of service payments, bonuses, long-service
awards, pension or retirement benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company.

(f) No voting or dividend or distribution rights apply with respect to the RSUs.

(g) The future value of the underlying Shares is unknown and cannot be predicted
with certainty.

(h) If the Participant receives Shares upon vesting, the value of such Shares
acquired on vesting of RSUs may increase or decrease in value.

(i) In consideration of the grant of RSUs, no claim or entitlement to
compensation or damages arises from termination of the RSUs or diminution in
value of the RSUs or Shares received upon vesting of RSUs resulting from
termination of the Participant’s service relationship by the Company (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, the
Participant shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

(j) If the Participant ceases to provide services, the Participant’s right to
receive RSUs and vest under the Plan, if any, will terminate effective as of the
date that the Participant is no longer actively providing services to the
Company and will not be extended by any notice period mandated under local law;
the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing services to the company for purposes
of the Plan.

8. Data Privacy Notice and Consent. The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this paragraph, by and
among, as applicable, the Company and its subsidiaries and affiliates for, among
other purposes, implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company and its
subsidiaries hold certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth, social
security number or identification number, job title, any Shares or directorships
held in the Company, details of all options or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Participant further understands that the Company and/or its
subsidiaries will transfer Data amongst themselves as necessary for various
purposes, including implementation,

 

4



--------------------------------------------------------------------------------

administration and management of the Participant’s participation in the Plan,
and that the Company and/or any of its subsidiaries may each further transfer
Data to Broker or such other stock plan service provider or other third parties
assisting the Company with processing of Data. The Participant understands that
these recipients may be located in the United States, and that the recipient’s
country may have different data privacy laws and protections than in the
Participant’s country. The Participant authorizes them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes
described in this section, including any requisite transfer to Broker or such
other stock plan service provider or other third party as may be required for
the administration of the Plan and/or the subsequent holding of Shares of stock
on the Participant’s behalf. The Participant understands that he or she may, at
any time, request access to the Data, request any necessary amendments to it or
refuse or withdraw the consents herein, in any case without cost, by contacting
the Company’s Vice President of Human Resources in writing. The Participant
understands, however, that withdrawal of consent may affect the Participant’s
ability to participate in or realize benefits from the Plan. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact the Company.

9. Miscellaneous.

(a) No Rights to Service Relationship. The Participant acknowledges and agrees
that the vesting of the RSUs pursuant to Section 1(b) hereof is earned only in
accordance with the terms of such section. The Participant further acknowledges
and agrees that the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of a continued
service relationship as an employee, officer, director, consultant or advisor to
the Company or any subsidiary of the Company for the vesting period, for any
period, or at all.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company or its delegate.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this
Agreement.

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 9(e).

 

5



--------------------------------------------------------------------------------

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g) Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

(h) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan, RSUs granted under
the Plan or future RSUs that may be granted under the Plan by electronic means
or to request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

(i) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

(j) Amendment. Except as provided in Section 5, this Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Participant.

(k) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts
without regard to any applicable conflicts of laws.

(l) The Participant’s Acknowledgments. The Participant acknowledges that he or
she: (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; and (iv) is
fully aware of the legal and binding effect of this Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MKS INSTRUMENTS, INC. By:     Name: Title: 2 Tech Drive Andover, MA 01810
«Electronic Signature» Participant’s Signature

 

7